duty of fair representation. The district court dismissed the suit, holding
                   that appellants did not have standing to enforce the agreements and that
                   the complaint should have been brought to the Employee-Management
                   Relations Board. Appellants appealed. For the following reasons, we
                   affirm.
                               Standing is a question of law that this court reviews de novo.
                   Arguello v. Sunset Station, Inc., 127 Nev., Adv. Op. 29, 252 P.3d 206, 208
                   (2011). We have previously concluded that a unionized employee lacks
                   standing to appeal the outcome of negotiated grievance procedures when a
                   collective bargaining agreement expressly provides that the union is the
                   party responsible for filing a grievance and pursing arbitration.    Ruiz v.
                   City of N. Las Vegas,    127 Nev., Adv. Op. 20, 255 P.3d 216, 219 & n.3
                   (2011). Similarly, appellants in this case would generally lack standing to
                   enforce the agreements because they are not parties to the agreements.
                               Although we have recognized that a third-party beneficiary is
                   capable of enforcing an agreement to which they are not a party, Hartford
                   Fire Ins. Co. v. Ti's. of Constr. Indus. & Laborers Health & Welfare Trust,
                   125 Nev. 149, 156, 208 P.3d 884, 889 (2009), appellants' complaints failed
                   to allege that they were third-party beneficiaries. See NRCP 8(a) (stating
                   that a complaint "shall contain" a statement of the pleader's claim for
                   relief). Nor did appellants' complaints allege that the memorandum of
                   understanding or collective bargaining agreement was intended to benefit
                   them or that their reliance on those agreements was foreseeable.         See
                   Lipshie v. Tracy Inv. Co., 93 Nev. 370, 379-80, 566 P.2d 819, 824-25 (1977)
                   (concluding that an intended third-party beneficiary must show that the
                   parties to the contract clearly intended to benefit the third party and that
                   the third party's reliance on the contract was foreseeable).

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    es.
                               Thus, for the reasons discussed, we conclude that the district
                 court did not err in dismissing appellants' suit. Appellants lacked
                 standing.' Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                      Sat\ , C.J.
                                           Hardesty


                 P
                 Parraguirre       .
                                                                                        J.



                                                                                        J.
                                                             Saitta


                                                                                        J.
                 Gibbons


                 cc: Hon. Jerry A. Wiese, District Judge
                      Ara H. Shirinian, Settlement Judge
                      Law Office of Daniel Marks
                      North Las Vegas City Attorney
                      Attorney General/Las Vegas
                      Eighth District Court Clerk




                      'Because we affirm the dismissal of appellants' action on standing
                 grounds, we need not address appellants' remaining arguments.
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e